—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated May 6, 1998, which denied its motions for an order of attachment of six containers of Antraquinone and to release those containers to it, on the ground that personal jurisdiction was not acquired over the defendants.
Ordered that the order is affirmed, without costs or disbursements.
There is no indication in the record that the defendants were properly served in this action, or that the defendants took any action which would constitute a waiver of lack of personal jurisdiction (see, Domansky v Berkovitch, 251 AD2d 3). Ritter, J. P., Joy, Goldstein and Schmidt, JJ., concur.